Citation Nr: 0328154	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals, crush injury, right leg with post-operative 
femoral popliteal artery bypass graft.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969 and from August 1974 to October 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Roanoke, 
Virginia, which awarded a 20 percent disability rating for 
residuals, crush injury, right leg with post-operative 
femoral popliteal artery bypass graft with an effective date 
of April 20, 2000.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate his claim; that is, once he 
had submitted a "substantially complete application," the 
RO was required to inform him "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  Id.  In this case, once the 
veteran appealed the initial rating of 20 percent, the RO had 
the duty to inform him of the evidence he needed to submit, 
and the evidence that VA would obtain on his behalf in order 
to support his claim for a higher rating.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

The veteran should be scheduled for a current VA examination 
in order to determine the nature and severity of his service-
connected residuals, crush injury, right leg with post-
operative femoral popliteal artery bypass graft.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for residuals, crush injury, 
right leg with post-operative femoral 
popliteal artery bypass graft since 
December 2000.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected residuals, crush injury, 
right leg with post-operative femoral 
popliteal artery bypass graft.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  The examiner should comment 
as to whether there is:

(a)	claudication on walking more than 
100 yards and diminished peripheral 
pulses or ankle/brachial index of 0.9 
or less; 

(b)	claudication on walking between 25 
and 100 yards on a level grade at 2 
miles per hour and trophic changes 
(thin skin, absence of hair, 
dystrophic nails) or ankle/brachial 
index of 0.7 or less; 

(c)	 claudication on walking less than 
25 yards on a level grade at 2 miles 
per hour and either persistent 
coldness of the extremity or 
ankle/brachial index of 0.5 or less.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




